Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

by and among

HUDSON HOLDINGS CORPORATION

and

THE INITIAL HOLDERS SPECIFIED

ON THE SIGNATURE PAGES HEREOF

Dated as of October 14, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page 1.   DEFINITIONS.    2.   REGISTRATION UNDER THE SECURITIES ACT.
           2.1.  

Demand Registration.

           2.2.  

Incidental Registration.

           2.3.  

Expenses.

           2.4.  

Underwritten Offerings.

           2.5.  

Postponements.

   3.   HOLDBACK ARRANGEMENTS.            3.1.  

Restrictions on Sale by Holders of Registrable Securities.

           3.2.  

Restrictions on Sale by the Company and Others.

   4.   REGISTRATION PROCEDURES.            4.1.  

Obligations of the Company.

           4.2.  

Seller Information.

           4.3.  

Notice to Discontinue.

   5.   INDEMNIFICATION; CONTRIBUTION.            5.1.  

Indemnification by the Company.

           5.2.  

Indemnification by Holders.

           5.3.  

Conduct of Indemnification Proceedings.

           5.4.  

Contribution.

           5.5.  

Other Indemnification.

           5.6.  

Indemnification Payments.

   6.   GENERAL.            6.1.  

Adjustments Affecting Registrable Securities.

           6.2.  

Availability of Information; Rule 144; Rule 144A; Other Exemptions.

           6.3.  

Amendments and Waivers.

           6.4.  

Notices.

           6.5.  

Successors and Assigns.

           6.6.  

Counterparts.

           6.7.  

Descriptive Headings, Etc.

           6.8.  

Severability.

           6.9.  

Governing Law.

           6.10.  

Remedies; Specific Performance.

           6.11.  

Entire Agreement.

           6.12.  

Nominees for Beneficial Owners.

           6.13.  

Consent to Jurisdiction.

           6.14.  

Further Assurances.

           6.15.  

No Inconsistent Agreements.

           6.16.  

Construction.

  



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT (the “Agreement”) dated as of October     , 2009,
by and among Hudson Holding Corporation, a Delaware corporation (the “Company”)
and the investors specified on the signature pages hereof (each, an “Investor,”
and together the “Initial Holders”).

W I T N E S S E T H:

WHEREAS, the Company has entered into those certain Stock Purchase Agreements
with the Initial Holders dated as of October     , 2009, (the “Purchase
Agreements”) pursuant to which the Company is issuing and selling and the
Investors are purchasing Common Shares of the Company; and

WHEREAS, in order to induce the Initial Holders to enter into the Purchase
Agreements the Company has agreed to provide certain registration rights on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

1. DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person, and with respect to any individual, shall mean his or
her spouse, sibling, child, step child, grandchild, niece, nephew or parent of
such Person, or the spouse thereof. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided, however,
that beneficial ownership of 20% or more of the voting securities of a Person
shall be deemed to be control.

“Blackout Period” shall have the meaning set forth in Section 2.5.

“Certificate of Incorporation” shall mean the Certificate of Incorporation (as
the same may be amended or restated) of the Company, as filed with the Secretary
of State of the State of Delaware.

“Common Shares” shall mean shares of common stock, par value $0.001 per share,
of the Company.

“Company” shall have the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Demand Registration” shall mean a registration required to be effected by the
Company pursuant to Section 2.1.

“Demand Registration Statement” shall mean a registration statement of the
Company which covers the Registrable Securities requested to be included therein
pursuant to the provisions of Section 2.1 and all amendments and supplements to
such registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference (or deemed to be incorporated by reference)
therein.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder, or any successor
statute.

“Holders” shall mean each of the Initial Holders for so long as it owns any
Registrable Securities and such of its respective heirs, successors and
permitted assigns (including any permitted transferees of Registrable
Securities) who acquire or are otherwise the transferee of Registrable
Securities, directly or indirectly, from such Initial Holder (or any subsequent
Holder), for so long as such heirs, successors and permitted assigns own any
Registrable Securities. For purposes of this Agreement, a Person will be deemed
to be a Holder whenever such Person holds Registrable Securities, an option to
purchase, or a security convertible into or exercisable or exchangeable for,
Registrable Securities, whether or not such purchase, conversion, exercise or
exchange has actually been effected and disregarding any legal restrictions upon
the exercise of such rights. Registrable Securities issuable upon exercise of an
option or upon conversion, exchange or exercise of another security shall be
deemed outstanding for the purposes of this Agreement.

“Holders’ Counsel” shall mean one firm of counsel (per registration) to the
Holders of Registrable Securities participating in such registration, which
counsel shall be selected by the Initiating Holders holding a majority of the
Registrable Securities for which registration was requested in the Request.

“Incidental Registration” shall mean a registration required to be effected by
the Company pursuant to Section 2.2.

“Incidental Registration Statement” shall mean a registration statement of the
Company which covers the Registrable Securities requested to be included therein
pursuant to the provisions of Section 2.2 and all amendments and supplements to
such registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference (or deemed to be incorporated by reference)
therein.

“Initial Holders” shall have the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Initiating Holders” shall mean, with respect to a particular registration, the
Holders who initiated the Request for such registration.

“Inspectors” shall have the meaning set forth in Section 4.1(g).

“Investors” shall have the meaning set forth in the preamble.

“Investor Holders” shall mean each of the Investors and its respective
Affiliates for so long as it owns any Registrable Securities and such of its
respective successors and permitted assigns (including any Permitted Transferees
of Registrable Securities) who acquire or are otherwise the transferee of
Registrable Securities, directly or indirectly, from such Investor (or any
subsequent holder), for so long as such successors and permitted assigns own any
Registrable Securities.

“Majority Holders of the Registration” shall mean, with respect to a particular
registration, one or more Holders of Registrable Securities who would hold a
majority of the Registrable Securities to be included in such registration.

“Majority Investor Holders” shall mean one or more Investor Holders who hold a
majority of the Registrable Securities then outstanding and held by the Investor
Holders.

“FINRA” shall mean the Financial Industry Regulatory Authority, formerly the
National Association of Securities Dealers, Inc.

“Person” shall mean any individual, firm, partnership, corporation, trust, joint
venture, association, joint stock company, limited liability company,
unincorporated organization or any other entity or organization, including a
government or agency or political subdivision thereof, and shall include any
successor (by merger or otherwise) of such entity.

“Prospectus” shall mean the prospectus included in a Registration Statement
(including, without limitation, any preliminary prospectus and any prospectus
that includes any information previously omitted from a prospectus filed as part
of an effective registration statement in reliance upon Rule 430A promulgated
under the Securities Act), and any such Prospectus as amended or supplemented by
any prospectus supplement, and all other amendments and supplements to such
Prospectus, including post-effective amendments, and in each case including all
material incorporated by reference (or deemed to be incorporated by reference)
therein.

“Purchase Agreements” shall have the meaning set forth in the recitals.

“Registrable Securities” shall mean (i) any Common Shares issued to the Initial
Holders or any Affiliate thereof pursuant to the Purchase Agreements, (ii) any
Common Shares otherwise or hereafter purchased or acquired by the Holders or
their



--------------------------------------------------------------------------------

Affiliates and (iii) any other securities of the Company (or any successor or
assign of the Company, whether by merger, consolidation, sale of assets or
otherwise) which may be issued or issuable with respect to, in exchange for, or
in substitution of, Registrable Securities referenced in clauses (i) through
(ii) above by reason of any dividend or stock split, combination of shares,
merger, consolidation, recapitalization, reclassification, reorganization, sale
of assets or similar transaction; provided, however, that Founders Shares are
subject to limitations as set forth herein. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (A) a
registration statement with respect to the sale of such securities shall have
been declared effective under the Securities Act and such securities shall have
been disposed of in accordance with such registration statement, (B) such
securities are sold pursuant to Rule 144 (or any similar provisions then in
force) under the Securities Act, (C) such securities have been otherwise
transferred and a new certificate or other evidence of ownership for them that
does not bear the legend restricting further transfer has been delivered by the
Company and subsequent public distribution of them shall not require
registration under the Securities Act, or (D) such securities shall have ceased
to be outstanding.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance with this Agreement by the Company and its subsidiaries,
including, without limitation (i) all SEC, stock exchange, FINRA and other
registration, listing and filing fees, (ii) all fees and expenses incurred in
connection with compliance with state securities or blue sky laws and compliance
with the rules of any stock exchange (including fees and disbursements of
counsel in connection with such compliance and the preparation of a blue sky
memorandum and legal investment survey), (iii) all expenses of any Persons in
preparing or assisting in preparing, word processing, printing, distributing,
mailing and delivering any Registration Statement, any Prospectus, any
underwriting agreements, transmittal letters, securities sales agreements,
securities certificates and other documents relating to the performance of or
compliance with this Agreement, (iv) the fees and disbursements of counsel for
the Company, (v) the fees and disbursements of Holders’ Counsel in an amount not
to exceed $10,000, (vi) the fees and disbursements of all independent public
accountants (including the expenses of any audit and/or “cold comfort” letters)
and the fees and expenses of other Persons, including experts, retained by the
Company, (vii) the expenses incurred in connection with making road show
presentations and holding meetings with potential investors to facilitate the
distribution and sale of Registrable Securities which are customarily borne by
the issuer, (viii) any fees and disbursements of underwriters customarily paid
by issuers or sellers of securities, and (ix) premiums and other costs of
policies of insurance against liabilities arising out of the public offering of
the Registrable Securities being registered; provided, however, Registration
Expenses shall not include discounts and commissions payable to underwriters,
selling brokers, dealer managers or other similar Persons engaged in the
distribution of any of the Registrable Securities; and provided further, that in
any case where Registration Expenses are not to be borne by the Company, such
expenses shall not include salaries of Company personnel or general overhead
expenses of the Company, auditing fees, premiums or other expenses relating to
liability insurance required by underwriters of the Company or other



--------------------------------------------------------------------------------

expenses for the preparation of financial statements or other data normally
prepared by the Company in the ordinary course of its business or which the
Company would have incurred in any event; and provided, further, that in the
event the Company shall, in accordance with Section 2.2 or Section 2.5 hereof,
not register any securities with respect to which it had given written notice of
its intention to register to Holders, notwithstanding anything to the contrary
in the foregoing, all of the costs incurred by the Holders in connection with
such registration shall be deemed to be Registration Expenses.

“Registration Statement” shall mean any registration statement of the Company
which covers any Registrable Securities and all amendments and supplements to
any such Registration Statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference (or deemed to be incorporated by reference)
therein.

“Request” shall have the meaning set forth in Section 2.1(a).

“Rule 415 Holdback” shall have the meaning set forth in Section 2.1(a).

“SEC” shall mean the Securities and Exchange Commission, or any successor agency
having jurisdiction to enforce the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations thereunder, or any successor statute.

“Shelf Registration” shall have the meaning set forth in Section 2.1(a).

“Underwriters” shall mean the underwriters, if any, of the offering being
registered under the Securities Act.

“Underwritten Offering” shall mean a sale of securities of the Company to an
Underwriter or Underwriters for reoffering to the public.

“Withdrawn Request” shall have the meaning set forth in Section 2.1(a).

2. REGISTRATION UNDER THE SECURITIES ACT.

2.1. Demand Registration.

(a) Right to Demand Registration. Subject to Section 2.1(c), at any time
commencing on or after the a date which 45 days after the date hereof, one or
more Holders owning $1,000,000 or more of the Shares (based upon the per share
price of $0.25 per) shall have the right to request in writing that the Company
register all or part of such Holders’ Registrable Securities (a “Request”)
(which Request shall specify the amount of Registrable Securities intended to be
disposed of by such Holders and the intended method of disposition thereof) by
filing with the SEC a Demand Registration Statement; provided, however, that



--------------------------------------------------------------------------------

the Company shall not be required to register any Registrable Securities to the
extent the number of Registrable Securities to be registered would exceed 33% of
the outstanding public float of the company’s Common Stock, as determined in
accordance with public notices and guidelines established by the SEC in
accordance with SEC Rule 415 (the “Rule 415 Holdback”). As promptly as
practicable, but no later than 10 days after receipt of a Request, the Company
shall give written notice of such requested registration to all Holders of
Registrable Securities. Subject to Section 2.1(b) and the limitation described
above related to the Rule 415 Holdback, the Company shall include in a Demand
Registration (i) the Registrable Securities intended to be disposed of by the
Initiating Holders and (ii) the Registrable Securities intended to be disposed
of by any other Holder which shall have made a written request (which request
shall specify the amount of Registrable Securities to be registered and the
intended method of disposition thereof) to the Company for inclusion thereof in
such registration within 20 days after the receipt of such written notice from
the Company. Within 60 days of receipt of the Request, the Company shall, as
expeditiously as possible following a Request, use its best efforts to cause to
be filed with the SEC a Demand Registration Statement providing for the
registration under the Securities Act of the Registrable Securities which the
Company has been so requested to register by all such Holders, to the extent
necessary to permit the disposition of such Registrable Securities so to be
registered in accordance with the intended methods of disposition thereof
specified in such Request or further requests (including, without limitation, by
means of a shelf registration pursuant to Rule 415 under the Securities Act (a
“Shelf Registration”) if so requested and if the Company is then eligible to use
such a registration). The Company shall use its best efforts to have such Demand
Registration Statement declared effective by the SEC as soon as practicable
thereafter and to keep such Demand Registration Statement continuously effective
for the period specified in Section 4.1(b).

A Request may be withdrawn prior to the filing of the Demand Registration
Statement by the Majority Holders of the Registration (a “Withdrawn Request”),
and such withdrawals shall be treated as a Demand Registration which shall have
been effected pursuant to this Section 2.1, unless the Holders of Registrable
Securities to be included in such Registration Statement reimburse the Company
for its reasonable out-of-pocket Registration Expenses relating to the
preparation and filing of such Demand Registration Statement (to the extent
actually incurred), provided; however, that if a Withdrawn Request is made
(A) because of a material adverse change in the business, financial condition or
prospects of the Company, or (B) because of a postponement of such registration
pursuant to Section 2.5, then such withdrawal shall not be treated as a Demand
Registration effected pursuant to this Section 2.1 (and shall not be counted
toward the number of Demand Registrations), and the Company shall pay all
Registration Expenses in connection therewith. Any Holder requesting inclusion
in a Demand Registration may, at any time up to and including the time of
pricing of the Demand Registration Statement (and for any reason) revoke such
request by delivering written notice to the Company revoking such requested
inclusion.



--------------------------------------------------------------------------------

(b) Limitations on Registrations. The rights of the Majority Investor Holders to
request Demand Registrations pursuant to Section 2.1(a) are subject to the
limitation that in no event shall the Company be obligated to pay Registration
Expenses of more than two (2) Demand Registrations initiated by the Majority
Investor Holders that do not implicate a Rule 415 Holdback. Further, the Company
shall not be required or obligated to undertake any Demand Registration on an
underwritten basis.

(c) Registration of Other Securities. Whenever the Company shall effect a Demand
Registration, no securities other than the Registrable Securities shall be
covered by such registration unless the Majority Investor Holders shall have
consented in writing to the inclusion of such other securities.

(d) Effective Registration Statement; Suspension. A Demand Registration
Statement shall not be deemed to have become effective (and the related
registration will not be deemed to have been effected) (i) unless it has been
declared effective by the SEC and remains effective in compliance with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Demand Registration Statement for the
time period specified in Section 4.1(b) or (ii) if the offering of any
Registrable Securities pursuant to such Demand Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court.

(e) Registration Statement Form. Registrations under this Section 2.1 shall be
on such appropriate registration form of the SEC (i) as shall be selected by the
Initiating Holders holding a majority of the Registrable Securities for which
registration was requested in the Request, and (ii) which shall be available to
the Company for the sale of Registrable Securities in accordance with the
intended method or methods of disposition specified in the requests for
registration. The Company agrees to include in any such Registration Statement
all information which any selling participating Holder, upon advice of counsel,
shall reasonably request.

2.2. Incidental Registration.

(a) Right to Include Registrable Securities. If the Company at any time or from
time to time proposes to register any of its securities under the Securities Act
(other than pursuant to an underwritten public offering or in a registration on
Form S-4 or S-8 or any successor form to such forms and other than pursuant to
Section 2.1 hereof) and files (i) a shelf registration statement or (ii) a
registration statement, other than a shelf registration statement, or proposes
to do a take down off of an effective shelf registration statement, whether or
not pursuant to registration rights granted to other holders of its securities
and whether or not for sale for its own account, the Company shall deliver
prompt written notice (which notice shall be given at least 45 days prior to the
filing of such registration statement or 5 days prior to the filing of any
preliminary prospectus supplement pursuant to Rule 424(b), or the prospectus
supplement pursuant to Rule 424(b) (if no preliminary prospectus



--------------------------------------------------------------------------------

supplement is used)) to all Holders of Registrable Securities of its intention
to undertake such registration or offering, describing in reasonable detail the
proposed registration and distribution (including the anticipated range of the
proposed offering price, the class and number of securities proposed to be
registered and the distribution arrangements) and of such Holders’ right to
participate in such registration under this Section 2.2 as hereinafter provided.
Subject to the other provisions of this Section 2.2(a) and to Section 2.2(b),
upon the written request of any Holder made within 20 days after the receipt of
such written notice (which request shall specify the amount of Registrable
Securities to be registered and the intended method of disposition thereof), the
Company shall effect the registration under the Securities Act of all
Registrable Securities requested by Holders to be so registered (an “Incidental
Registration”), to the extent requisite to permit the disposition (in accordance
with the intended methods thereof as aforesaid) of the Registrable Securities so
to be registered, by inclusion of such Registrable Securities in the
Registration Statement which covers the securities which the Company proposes to
register and shall cause such Registration Statement to become and remain
effective with respect to such Registrable Securities in accordance with the
registration procedures set forth in Section 4. If an Incidental Registration
involves an Underwritten Offering, immediately upon notification to the Company
from the Underwriter of the price at which such securities are to be sold, the
Company shall so advise each participating Holder. The Holders requesting
inclusion in an Incidental Registration may, at any time up to and including the
time of pricing of the Incidental Registration Statement (and for any reason),
revoke such request by delivering written notice to the Company revoking such
requested inclusion.

If at any time after giving written notice of its intention to register any
securities and up to and including the time of pricing of the Incidental
Registration Statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each Holder of Registrable Securities and, thereupon, (A) in
the case of a determination not to register, the Company shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses
incurred in connection therewith), without prejudice, however, to the rights of
Holders to cause such registration to be effected as a registration under
Section 2.1, and (B) in the case of a determination to delay such registration,
the Company shall be permitted to delay the registration of such Registrable
Securities for the same period as the delay in registering such other
securities; provided, however, that if such delay shall extend beyond 120 days
from the date the Company received a request to include Registrable Securities
in such Incidental Registration, then the Company shall again give all Holders
the opportunity to participate therein and shall follow the notification
procedures set forth in the preceding paragraph. There is no limitation on the
number of such Incidental Registrations pursuant to this Section 2.2 which the
Company is obligated to effect.



--------------------------------------------------------------------------------

The registration rights granted pursuant to the provisions of this Section 2.2
shall be in addition to the registration rights granted pursuant to the other
provisions of Section 2 hereof.

(b) Priority in Incidental Registration. If an Incidental Registration involves
an Underwritten Offering (on a firm commitment basis), and the sole or the lead
managing Underwriter, as the case may be, of such Underwritten Offering shall
advise the Company in writing (with a copy to each Holder requesting
registration) on or before the date five days prior to the date then scheduled
for such offering that, in its opinion, the amount of securities (including
Registrable Securities) requested to be included in such registration exceeds
the amount which can be sold in such offering without materially interfering
with the successful marketing of the securities being offered (such writing to
state the basis of such opinion and the approximate number of such securities
which may be included in such offering without such effect), the Company shall
include in such registration, to the extent of the number which the Company is
so advised may be included in such offering without such effect, (i) in the case
of a registration initiated by the Company, (A) first, the securities that the
Company proposes to register for its own account, (B) second, the Registrable
Securities requested to be included in such registration by the Holders,
allocated pro rata in proportion to the number of Registrable Securities
requested to be included in such registration by each of them and (C) third,
other securities of the Company to be registered on behalf of any other Person,
and (ii) in the case of a registration initiated by a Person other than the
Company, (A) first, the Registrable Securities requested to be included in such
registration by any Persons initiating such registration and the Registrable
Securities requested to be included in such registration by the other Holders,
(B) second, any other Persons, allocated pro rata in proportion to the number of
securities requested to be included in such registration by each of them and
(C) third, the securities that the Company proposes to register for its own
account, provided, however, that in the event the Company will not, by virtue of
this Section 2.2(b), include in any such registration all of the Registrable
Securities of any Holder requested to be included in such registration, such
Holder may, upon written notice to the Company given within three days of the
time such Holder first is notified of such matter, reduce the amount of
Registrable Securities it desires to have included in such registration,
whereupon only the Registrable Securities, if any, it desires to have included
will be so included and the Holders not so reducing shall be entitled to a
corresponding increase in the amount of Registrable Securities to be included in
such registration.

(c) Selection of Underwriters. If any Incidental Registration involves an
Underwritten Offering, the sole or managing Underwriter(s) and any additional
investment bankers and managers to be used in connection with such registration
shall be subject to the approval of the Majority Holders of the Registration
(such approval not to be unreasonably withheld).



--------------------------------------------------------------------------------

2.3. Expenses.

The Company shall pay all Registration Expenses in connection with any Demand
Registration, Incidental Registration or Shelf Registration, whether or not such
registration shall become effective and whether or not all Registrable
Securities originally requested to be included in such registration are
withdrawn or otherwise ultimately not included in such registration, except as
otherwise provided with respect to a Withdrawn Request in Section 2.1(a).

2.4. Underwritten Offerings.

(a) Demand Underwritten Offerings. If requested by the sole or lead managing
Underwriter for any Underwritten Offering effected pursuant to an Incidental
Registration under Section 2.2, the Company shall enter into a customary
underwriting agreement with the Underwriters for such offering, and to contain
such representations and warranties by the Company and such other terms as are
generally prevailing in agreements of that type, including, without limitation,
indemnification and contribution to the effect and to the extent provided in
Section 5.

(b) Holders of Registrable Securities to be Parties to Underwriting Agreement.
The Holders of Registrable Securities to be distributed by Underwriters in an
Underwritten Offering contemplated by Section 2.2 shall be parties to the
underwriting agreement between the Company and such Underwriters and may, at
such Holders’ option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such Underwriters shall also be made to and for the benefit of
such Holders of Registrable Securities and that any or all of the conditions
precedent to the obligations of such Underwriters under such underwriting
agreement be conditions precedent to the obligations of such Holders of
Registrable Securities; provided, however, that the Company shall not be
required to make any representations or warranties with respect to written
information specifically provided by a selling Holder for inclusion in the
Registration Statement. No Holder shall be required to make any representations
or warranties to, or agreements with, the Company or the Underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
Registrable Securities and such Holder’s intended method of disposition.

(c) Participation in Underwritten Registration. Notwithstanding anything herein
to the contrary, no Person may participate in any underwritten registration
hereunder unless such Person (i) agrees to sell its securities on the same terms
and conditions provided in any underwritten arrangements approved by the Persons
entitled hereunder to approve such arrangement and (ii) accurately completes and
executes in a timely manner all questionnaires, powers of attorney, indemnities,
custody agreements, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.



--------------------------------------------------------------------------------

2.5. Postponements.

The Company shall be entitled to postpone a Demand Registration and to require
the Holders of Registrable Securities to discontinue the disposition of their
securities covered by a Shelf Registration during any Blackout Period (as
defined below) (i) if the Board of Directors of the Company determines in good
faith that effecting such a registration or continuing such disposition at such
time would have a material adverse effect upon a proposed sale of all (or
substantially all) of the assets of the Company or a merger, reorganization,
recapitalization or similar current transaction materially affecting the capital
structure or equity ownership of the Company, or (ii) if the Company is in
possession of material information which the Board of Directors of the Company
determines in good faith it is not in the best interests of the Company to
disclose in a registration statement at such time; provided, however, that the
Company may only delay a Resale Registration or a Demand Registration pursuant
to this Section 2.7 by delivery of a Blackout Notice (as defined below) within
30 days of delivery of the Request for such Registration, as applicable, and may
delay a Demand Registration and require the Holders of Registrable Securities to
discontinue the disposition of their securities covered by a Shelf Registration
only for a reasonable period of time not to exceed 90 days (or such earlier time
as such transaction is consummated or no longer proposed or the material
information has been made public) (the “Blackout Period”). There shall not be
more than one Blackout Period in any 12 month period. The Company shall promptly
notify the Holders in writing (a “Blackout Notice”) of any decision to postpone
a Demand Registration or a Resale Registration or to discontinue sales of
Registrable Securities covered by a Shelf Registration pursuant to this
Section 2.5 and shall include a general statement of the reason for such
postponement, an approximation of the anticipated delay and an undertaking by
the Company promptly to notify the Holders as soon as a Demand Registration or a
Resale Registration may be effected or sales of Registrable Securities covered
by a Shelf Registration may resume. In making any such determination to initiate
or terminate a Blackout Period, the Company shall not be required to consult
with or obtain the consent of any Holder, and any such determination shall be
the Company’s sole responsibility. Each Holder shall treat all notices received
from the Company pursuant to this Section 2.5 constituting material inside
information in the strictest confidence and shall not trade on or disseminate
such information. If the Company shall postpone the filing of a Demand
Registration Statement, the Majority Holders of the Registration shall have the
right to withdraw the request for registration. Any such withdrawal shall be
made by giving written notice to the Company within 30 days after receipt of the
Blackout Notice. Such withdrawn registration request shall not be treated as a
Demand Registration effected pursuant to Section 2.1 (and shall not be counted
towards the number of Demand Registrations effected), and the Company shall pay
all Registration Expenses in connection therewith.



--------------------------------------------------------------------------------

3. HOLDBACK ARRANGEMENTS.

3.1. Restrictions on Sale by Holders of Registrable Securities.

Each Holder of Registrable Securities agrees, by acquisition of such Registrable
Securities, if timely requested in writing by the sole or lead managing
Underwriter in an Underwritten Offering of any Registrable Securities under an
Incidental Registration, not to make any short sale of, loan, grant any option
for the purchase of or effect any public sale or distribution, including a sale
pursuant to Rule 144 (or any successor provision having similar effect) under
the Securities Act of any Registrable Securities or any other equity security of
the Company (or any security convertible into or exchangeable or exercisable for
any equity security of the Company) (except as part of such underwritten
registration), during the five business days (as such term is used in
Regulation M under the Exchange Act) prior to, and during the time period
reasonably requested by the sole or lead managing Underwriter not to exceed 120
days beginning on the effective date of the applicable Registration Statement,
unless the sole or lead managing Underwriter in such Underwritten Offering
otherwise agrees; provided, however, that to the extent the Company or the sole
lead managing Underwriter releases any other Person from the foregoing or
equivalent restrictions in whole or in part it shall, on the same day, notify
the Holders of such release and such parties shall automatically be released to
the same extent.

3.2. Restrictions on Sale by the Company and Others.

The Company agrees that if timely requested in writing by the sole or lead
managing Underwriter in an Underwritten Offering of any Registrable Securities
(other than in connection with a Resale Registration), not to make any short
sale of, loan, grant any option for the purchase of or effect any public or
private sale or distribution of any of the Company’s equity securities (or any
security convertible into or exchangeable or exercisable for any of the
Company’s equity securities) during the five business days (as such term is used
in Regulation M under the Exchange Act) prior to, and during the time period
reasonably requested by the sole or lead managing Underwriter not to exceed 90
days beginning on the effective date of the applicable Registration Statement
(except as part of such underwritten registration or pursuant to registrations
on Forms S-4 or S-8 or any successor form to such forms), unless the sole or
lead managing Underwriter in such Underwritten Offering otherwise agrees. The
Company will use its reasonable best efforts to cause each director and officer
of the Company and each holder of 5% or more of the equity securities (or any
security convertible into or exchangeable or exercisable for any of its equity
securities) of the Company to so agree to the restrictions contained in this
Section 3.2



--------------------------------------------------------------------------------

4. REGISTRATION PROCEDURES.

4.1. Obligations of the Company.

Whenever the Company is required to effect the registration of Registrable
Securities under the Securities Act pursuant to Section 2 of this Agreement, the
Company shall, as expeditiously as possible:

(a) prepare and file with the SEC (promptly, and in any event within 60 days
after receipt of a request to register Registrable Securities) the requisite
Registration Statement to effect such registration, which Registration Statement
shall comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith, and the Company shall use its best efforts to cause such
Registration Statement to become effective (provided, that the Company may
discontinue any registration of its securities that are not Registrable
Securities, and, under the circumstances specified in Section 2.2, its
securities that are Registrable Securities); provided, however, that before
filing a Registration Statement or Prospectus or any amendments or supplements
thereto, or comparable statements under securities or blue sky laws of any
jurisdiction, the Company shall (i) provide Holders’ Counsel and any other
Inspector with an adequate and appropriate opportunity to participate in the
preparation of such Registration Statement and each Prospectus included therein
(and each amendment or supplement thereto or comparable statement) to be filed
with the SEC, which documents shall be subject to the review and comment of
Holders’ Counsel, and (ii) not file any such Registration Statement or
Prospectus (or amendment or supplement thereto or comparable statement) with the
SEC to which Holder’s Counsel, any selling Holder or any other Inspector shall
have reasonably objected on the grounds that such filing does not comply in all
material respects with the requirements of the Securities Act or of the rules or
regulations thereunder;

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary (i) to keep such Registration Statement effective, and (ii) to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement, in each case
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller(s) thereof set
forth in such Registration Statement; provided, that except with respect to any
Shelf Registration, such period need not extend beyond nine months after the
effective date of the Registration Statement;

(c) furnish, without charge, to each selling Holder of such Registrable
Securities and each Underwriter, if any, of the securities covered by such
Registration Statement, such number of copies of such Registration Statement,
each amendment and supplement thereto (in each case including all exhibits), and
the Prospectus included in such Registration Statement (including each
preliminary Prospectus) in conformity with the



--------------------------------------------------------------------------------

requirements of the Securities Act, and other documents, as such selling Holder
and Underwriter may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities owned by such selling Holder
(the Company hereby consenting to the use in accordance with applicable law of
each such Registration Statement (or amendment or post-effective amendment
thereto) and each such Prospectus (or preliminary prospectus or supplement
thereto) by each such selling Holder of Registrable Securities and the
Underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Registration Statement or Prospectus);

(d) prior to any public offering of Registrable Securities, use its best efforts
to register or qualify all Registrable Securities and other securities covered
by such Registration Statement under such other securities or blue sky laws of
such jurisdictions as any selling Holder of Registrable Securities covered by
such Registration Statement or the sole or lead managing Underwriter, if any,
may reasonably request to enable such selling Holder to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
selling Holder and to continue such registration or qualification in effect in
each such jurisdiction for as long as such Registration Statement remains in
effect (including through new filings or amendments or renewals), and do any and
all other acts and things which may be necessary or advisable to enable any such
selling Holder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such selling Holder; provided, however, that the
Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 4.1(d), (ii) subject itself to taxation in any such jurisdiction, or
(iii) consent to general service of process in any such jurisdiction;

(e) use its best efforts to obtain all other approvals, consents, exemptions or
authorizations from such governmental agencies or authorities as may be
necessary to enable the selling Holders of such Registrable Securities to
consummate the disposition of such Registrable Securities;

(f) promptly notify Holders’ Counsel, each Holder of Registrable Securities
covered by such Registration Statement and the sole or lead managing
Underwriter, if any: (i) when the Registration Statement, any pre-effective
amendment, the Prospectus or any prospectus supplement related thereto or
post-effective amendment to the Registration Statement has been filed and, with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective, (ii) of any request by the SEC or any state
securities or blue sky authority for amendments or supplements to the
Registration Statement or the Prospectus related thereto or for additional
information, (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation or threat of any
proceedings for that purpose, (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or blue sky laws of any
jurisdiction or the initiation of any proceeding for such purpose, (v) of the
existence of any fact of which the Company becomes aware or the happening of any
event which results in (A) the Registration



--------------------------------------------------------------------------------

Statement containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make any
statements therein not misleading, or (B) the Prospectus included in such
Registration Statement containing an untrue statement of a material fact or
omitting to state a material fact required to be stated therein or necessary to
make any statements therein, in the light of the circumstances under which they
were made, not misleading, (vi) if at any time the representations and
warranties contemplated by Section 2.3(b) cease to be true and correct in all
material respects, and (vii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate or
that there exists circumstances not yet disclosed to the public which make
further sales under such Registration Statement inadvisable pending such
disclosure and post-effective amendment; and, if the notification relates to an
event described in any of the clauses (ii) through (vii) of this Section 4.1(f),
the Company shall promptly prepare a supplement or post-effective amendment to
such Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that (1) such
Registration Statement shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and (2) as thereafter delivered to
the purchasers of the Registrable Securities being sold thereunder, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading (and shall furnish to each such Holder and each Underwriter, if
any, a reasonable number of copies of such Prospectus so supplemented or
amended); and if the notification relates to an event described in clause
(iii) of this Section 4.1(f), the Company shall take all reasonable action
required to prevent the entry of such stop order or to remove it if entered;

(g) make available for inspection by any selling Holder of Registrable
Securities, any sole or lead managing Underwriter participating in any
disposition pursuant to such Registration Statement, Holders’ Counsel and any
attorney, accountant or other agent retained by any such seller or any
Underwriter (each, an “Inspector” and, collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company and any subsidiaries thereof as may be in existence at such time
(collectively, the “Records”) as shall be necessary, in the opinion of such
Holders’ and such Underwriters’ respective counsel, to enable them to exercise
their due diligence responsibility and to conduct a reasonable investigation
within the meaning of the Securities Act, and cause the Company’s and any
subsidiaries’ officers, directors and employees, and the independent public
accountants of the Company, to supply all information reasonably requested by
any such Inspectors in connection with such Registration Statement;

(h) provide a CUSIP number for all Registrable Securities and provide and cause
to be maintained a transfer agent and registrar for all such Registrable
Securities covered by such Registration Statement not later than the
effectiveness of such Registration Statement;



--------------------------------------------------------------------------------

(i) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC and any other governmental agency or authority having
jurisdiction over the offering, and make available to its security holders, as
soon as reasonably practicable but no later than 90 days after the end of any
12-month period, an earnings statement (i) commencing at the end of any month in
which Registrable Securities are sold to Underwriters in an Underwritten
Offering and (ii) commencing with the first day of the Company’s calendar month
next succeeding each sale of Registrable Securities after the effective date of
a Registration Statement, which statement shall cover such 12-month periods, in
a manner which satisfies the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;

(j) if so requested by the Majority Holders of the Registration, use its best
efforts to cause all such Registrable Securities to be listed (i) on each
national securities exchange on which the Company’s securities are then listed
or (ii) if securities of the Company are not at the time listed on any national
securities exchange (or if the listing of Registrable Securities is not
permitted under the rules of each national securities exchange on which the
Company’s securities are then listed), on a national securities exchange
designated by the Majority Holders of the Registration;

(k) keep each selling Holder of Registrable Securities advised in writing as to
the initiation and progress of any registration under Section 2 hereunder;

(l) enter into and perform customary agreements (including, if applicable, an
underwriting agreement in customary form) and provide officers’ certificates and
other customary closing documents;

(m) cooperate with each selling Holder of Registrable Securities and each
Underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA and make reasonably available its employees and personnel and otherwise
provide reasonable assistance to the Underwriters (taking into account the needs
of the Company’s businesses and the requirements of the marketing process) in
the marketing of Registrable Securities in any Underwritten Offering;

(n) cooperate with the selling Holders of Registrable Securities and the sole or
lead managing Underwriter, if any, to facilitate the timely preparation and
delivery of certificates not bearing any restrictive legends representing the
Registrable Securities to be sold, and cause such Registrable Securities to be
issued in such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
Underwriters or, if not an Underwritten Offering, in accordance with the
instructions of the selling Holders of Registrable Securities at least three
business days prior to any sale of Registrable Securities;



--------------------------------------------------------------------------------

(o) if requested by the sole or lead managing Underwriter or any selling Holder
of Registrable Securities, immediately incorporate in a prospectus supplement or
post-effective amendment such information concerning such Holder of Registrable
Securities, the Underwriters or the intended method of distribution as the sole
or lead managing Underwriter or the selling Holder of Registrable Securities
reasonably requests to be included therein and as is appropriate in the
reasonable judgment of the Company, including, without limitation, information
with respect to the number of shares of the Registrable Securities being sold to
the Underwriters, the purchase price being paid therefor by such Underwriters
and with respect to any other terms of the Underwritten Offering of the
Registrable Securities to be sold in such offering; make all required filings of
such Prospectus supplement or post-effective amendment as soon as notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment; and supplement or make amendments to any Registration Statement if
requested by the sole or lead managing Underwriter of such Registrable
Securities; and

(p) use its best efforts to take all other steps necessary to expedite or
facilitate the registration and disposition of the Registrable Securities
contemplated hereby.

4.2. Seller Information.

The Company may require each selling Holder of Registrable Securities as to
which any registration is being effected to furnish to the Company such
information regarding such Holder, such Holder’s Registrable Securities and such
Holder’s intended method of disposition as the Company may from time to time
reasonably request in writing; provided that such information shall be used only
in connection with such registration.

If any Registration Statement or comparable statement under “blue sky” laws
refers to any Holder by name or otherwise as the Holder of any securities of the
Company, then such Holder shall have the right to require (i) the insertion
therein of language, in form and substance satisfactory to such Holder and the
Company, to the effect that the holding by such Holder of such securities is not
to be construed as a recommendation by such Holder of the investment quality of
the Company’s securities covered thereby and that such holding does not imply
that such Holder will assist in meeting any future financial requirements of the
Company, and (ii) in the event that such reference to such Holder by name or
otherwise is not in the judgment of the Company, as advised by counsel, required
by the Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such Holder.

4.3. Notice to Discontinue.

Each Holder of Registrable Securities agrees by acquisition of such Registrable
Securities that, upon receipt of any notice from the Company of the happening of
any event of the kind described in Section 4.1(f)(ii) through (vii), such Holder
shall forthwith discontinue disposition of Registrable Securities pursuant to
the Registration Statement



--------------------------------------------------------------------------------

covering such Registrable Securities until such Holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 4.1(f) and, if
so directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies, then in such
Holder’s possession of the Prospectus covering such Registrable Securities which
is current at the time of receipt of such notice. If the Company shall give any
such notice, the Company shall extend the period during which such Registration
Statement shall be maintained effective pursuant to this Agreement (including,
without limitation, the period referred to in Section 4.1(b)) by the number of
days during the period from and including the date of the giving of such notice
pursuant to Section 4.1(f) to and including the date when the Holder shall have
received the copies of the supplemented or amended prospectus contemplated by
and meeting the requirements of Section 4.1(f).

5. INDEMNIFICATION; CONTRIBUTION.

5.1. Indemnification by the Company.

The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each Holder of Registrable Securities, its officers,
directors, partners, members, shareholders, employees, Affiliates and agents
(collectively, “Agents”) and each Person who controls such Holder (within the
meaning of the Securities Act) and its Agents with respect to each registration
which has been effected pursuant to this Agreement, against any and all losses,
claims, damages or liabilities, joint or several, actions or proceedings
(whether commenced or threatened) in respect thereof, and expenses (as incurred
or suffered and including, but not limited to, any and all expenses incurred in
investigating, preparing or defending any litigation or proceeding, whether
commenced or threatened, and the reasonable fees, disbursements and other
charges of legal counsel) in respect thereof (collectively, “Claims”), insofar
as such Claims arise out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement or
Prospectus (including any preliminary, final or summary prospectus and any
amendment or supplement thereto) related to any such registration or any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by the Company of the Securities Act or any rule or regulation
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any such registration, or any qualification or
compliance incident thereto; provided, however, that the Company will not be
liable in any such case to the extent that any such Claims arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
or omission or alleged omission of a material fact so made in reliance upon and
in conformity with written information furnished to the Company in an instrument
duly executed by such Holder specifically stating that it was expressly for use
therein. The Company shall also indemnify any Underwriters of the Registrable
Securities, their Agents and each Person who controls any such Underwriter
(within the meaning of the Securities Act) to the same extent as provided above
with respect to the indemnification of the Holders of Registrable Securities.
Such indemnity shall remain in full force and effect



--------------------------------------------------------------------------------

regardless of any investigation made by or on behalf of any Person who may be
entitled to indemnification pursuant to this Section 5 and shall survive the
transfer of securities by such Holder or Underwriter.

5.2. Indemnification by Holders.

Each Holder, if Registrable Securities held by it are included in the securities
as to which a registration is being effected, agrees to, severally and not
jointly, indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors and officers, each other Person who participates as
an Underwriter in the offering or sale of such securities and its Agents and
each Person who controls the Company or any such Underwriter (within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act)
and its Agents against any and all Claims, insofar as such Claims arise out of
or are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement or Prospectus (including any
preliminary, final or summary prospectus and any amendment or supplement
thereto) related to such registration, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company in an instrument duly executed by such Holder
specifically stating that it was expressly for use therein; provided, however,
that the aggregate amount which any such Holder shall be required to pay
pursuant to this Section 5.2 shall in no event be greater than the amount of the
net proceeds received by such Holder upon the sale of the Registrable Securities
pursuant to the Registration Statement giving rise to such Claims less all
amounts previously paid by such Holder with respect to any such Claims. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such indemnified party and shall survive the transfer of
such securities by such Holder or Underwriter.

5.3. Conduct of Indemnification Proceedings.

Promptly after receipt by an indemnified party of notice of any Claim or the
commencement of any action or proceeding involving a Claim under this Section 5,
such indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party pursuant to Section 5, (i) notify the
indemnifying party in writing of the Claim or the commencement of such action or
proceeding; provided, that the failure of any indemnified party to provide such
notice shall not relieve the indemnifying party of its obligations under this
Section 5, except to the extent the indemnifying party is materially and
actually prejudiced thereby and shall not relieve the indemnifying party from
any liability which it may have to any indemnified party otherwise than under
this Section 5, and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any indemnified party shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
unless (A) the



--------------------------------------------------------------------------------

indemnifying party has agreed in writing to pay such fees and expenses, (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such indemnified party within 10 days
after receiving notice from such indemnified party that the indemnified party
believes it has failed to do so, (C) in the reasonable judgment of any such
indemnified party, based upon advice of counsel, a conflict of interest may
exist between such indemnified party and the indemnifying party with respect to
such claims (in which case, if the indemnified party notifies the indemnifying
party in writing that it elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such indemnified party) or (D) such
indemnified party is a defendant in an action or proceeding which is also
brought against the indemnifying party and reasonably shall have concluded that
there may be one or more legal defenses available to such indemnified party
which are not available to the indemnifying party. No indemnifying party shall
be liable for any settlement of any such claim or action effected without its
written consent, which consent shall not be unreasonably withheld. In addition,
without the consent of the indemnified party (which consent shall not be
unreasonably withheld), no indemnifying party shall be permitted to consent to
entry of any judgment with respect to, or to effect the settlement or compromise
of any pending or threatened action or claim in respect of which indemnification
or contribution may be sought hereunder (whether or not the indemnified party is
an actual or potential party to such action or claim), unless such settlement,
compromise or judgment (1) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim, (2) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of any indemnified party, and (3) does not provide for any
action on the part of any party other than the payment of money damages which is
to be paid in full by the indemnifying party.

5.4. Contribution.

If the indemnification provided for in Section 5.1 or 5.2 from the indemnifying
party for any reason is unavailable to (other than by reason of exceptions
provided therein), or is insufficient to hold harmless, an indemnified party
hereunder in respect of any Claim, then the indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Claim in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and the indemnified party, on the other hand, in connection with
the actions which resulted in such Claim, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. If, however, the
foregoing allocation is not permitted by applicable law, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
in such proportion as is



--------------------------------------------------------------------------------

appropriate to reflect not only such relative faults but also the relative
benefits of the indemnifying party and the indemnified party as well as any
other relevant equitable considerations.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.4 were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by a party as a result of any Claim referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth in Section 5.3, any legal or other fees, costs or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. Notwithstanding anything in this Section 5.4 to the contrary, no
indemnifying party (other than the Company) shall be required pursuant to this
Section 5.4 to contribute any amount in excess of the net proceeds received by
such indemnifying party from the sale of the Registrable Securities pursuant to
the Registration Statement giving rise to such Claims, less all amounts
previously paid by such indemnifying party with respect to such Claims. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

5.5. Other Indemnification.

Indemnification similar to that specified in the preceding Sections 5.1 and 5.2
(with appropriate modifications) shall be given by the Company and each selling
Holder of Registrable Securities with respect to any required registration or
other qualification of securities under any Federal or state law or regulation
of any governmental authority, other than the Securities Act. The indemnity
agreements contained herein shall be in addition to any other rights to
indemnification or contribution which any indemnified party may have pursuant to
law or contract.

5.6. Indemnification Payments.

The indemnification and contribution required by this Section 5 shall be made by
periodic payments of the amount thereof during the course of any investigation
or defense, as and when bills are received or any expense, loss, damage or
liability is incurred.

6. GENERAL.

6.1. Adjustments Affecting Registrable Securities.

The Company agrees that it shall not effect or permit to occur any combination
or subdivision of shares which would adversely affect the ability of the Holder
of any Registrable Securities to include such Registrable Securities in any
registration contemplated by this Agreement or the marketability of such
Registrable Securities in any such registration.



--------------------------------------------------------------------------------

6.2. Availability of Information; Rule 144; Rule 144A; Other Exemptions.

The Company covenants that it shall timely file any reports required to be filed
by it under the Securities Act or the Exchange Act (including, but not limited
to, the reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c) of Rule 144 under the Securities Act), and that it shall take
such further action as any Holder of Registrable Securities may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 under the Securities
Act, as such rules may be amended from time to time, or (ii) any other rule or
regulation now existing or hereafter adopted by the SEC. Upon the request of any
Holder of Registrable Securities, the Company shall deliver to such Holder a
written statement as to whether it has complied with such requirements.
Notwithstanding anything to the contrary contained in this Agreement,

6.3. Amendments and Waivers.

The provisions of this Agreement may not be amended, modified, supplemented or
terminated, and waivers or consents to departures from the provisions hereof may
not be given, without the written consent of the Company, the Majority Investor
Holders and the Majority Management Holders, provided, however, that no such
amendment, modification, supplement, waiver or consent to departure shall reduce
the aforesaid percentage of Registrable Securities without the written consent
of all of the Holders of Registrable Securities; and provided, further, that to
the extent any Holder would be disproportionately adversely affected by such
amendment or waiver, then such Holder’s consent shall also be required. Nothing
herein shall prohibit any amendment, modification, supplement, termination,
waiver or consent to departure the adverse effect of which is limited only to
those Holders who have agreed to such amendment, modification, supplement,
termination, waiver or consent to departure.

6.4. Notices.

All notices and other communications provided for or permitted hereunder shall
be deemed to be sufficient if contained in a written instrument and shall be
deemed to have been duly given when delivered in person, by telecopy, by
facsimile, by nationally-recognized overnight courier, or by first class
registered or certified mail, postage prepaid, addressed to such party at the
address set forth below or such other address as may hereafter be designated in
writing by the addressee as follows:

 

  (i) If to the Company, to:

Hudson Holding Corporation

111 Town Square Place, 15th Floor

Jersey City, New Jersey 07310

Attn.: Andrew Lewin, General Counsel

Fax Number: (201) 798 5600

 



--------------------------------------------------------------------------------

With a copy to:

Haynes and Boone, LLP

1221 Avenue Of Americas, 26th floor

New York, New York 10020

Attention: Eden Rohrer

Fax Number: (212) 918-8989

 

  (ii) If to the Investors, to the address of each Investor set forth in the
records of the Company.

 

  (iii) If to any subsequent Holder, to the address of such Person set forth in
the records of the Company.

All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of personal delivery or delivery by telecopy
or facsimile, on the date of such delivery, (b) in the case of
nationally-recognized overnight courier, on the next Business Day and (c) in the
case of mailing, on the third Business Day following such mailing if sent by
certified mail, return receipt requested.

6.5. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors and permitted assigns (including
any permitted transferee of Registrable Securities). Any Holder may assign to
any transferee of its Registrable Securities (other than a transferee that
acquires such Registrable Securities in a registered public offering or pursuant
to a sale under Rule 144 of the Securities Act (or any successor rule)), its
rights and obligations under this Agreement; provided, however, if any
transferee shall take and hold Registrable Securities, such transferee shall
promptly notify the Company and by taking and holding such Registrable
Securities such transferee shall automatically be entitled to receive the
benefits of and be conclusively deemed to have agreed to be bound by and to
perform all of the terms and provisions of this Agreement as if it were a party
hereto (and shall, for all purposes, be deemed a Holder under this Agreement).
If the Company shall so request, any heir, successor or assign (including any
transferee) shall agree in writing to acquire and hold the Registrable
Securities subject to all of the terms



--------------------------------------------------------------------------------

hereof. For purposes of this Agreement, “successor” for any entity other than a
natural person shall mean a successor to such entity as a result of such
entity’s merger, consolidation, sale of substantially all of its assets, or
similar transaction. Notwithstanding any contrary provision herein, the Company
may consent to and permit, without any further action of the Initial Holders,
any person who subsequently acquires Common Shares to become a “Holder”
hereunder by executing a Joinder Agreement, in substantially the form attached
hereto as Exhibit A.

6.6. Counterparts.

This Agreement may be executed in two or more counterparts, each of which, when
so executed and delivered, shall be deemed to be an original, but all of which
counterparts, taken together, shall constitute one and the same instrument.

6.7. Descriptive Headings, Etc.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning of terms contained herein. Unless the
context of this Agreement otherwise requires: (1) words of any gender shall be
deemed to include each other gender; (2) words using the singular or plural
number shall also include the plural or singular number, respectively; (3) the
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and paragraph references are
to the Sections and paragraphs of this Agreement unless otherwise specified;
(4) the word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless otherwise specified; (5) “or”
is not exclusive; and (6) provisions apply to successive events and
transactions.

6.8. Severability.

In the event that any one or more of the provisions, paragraphs, words, clauses,
phrases or sentences contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision,
paragraph, word, clause, phrase or sentence in every other respect and of the
other remaining provisions, paragraphs, words, clauses, phrases or sentences
hereof shall not be in any way impaired, it being intended that all rights,
powers and privileges of the parties hereto shall be enforceable to the fullest
extent permitted by law.

6.9. Governing Law.

This Agreement will be governed by and construed in accordance with the domestic
laws of the State of Delaware, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of Delaware, or any other
jurisdiction) that



--------------------------------------------------------------------------------

would cause the laws of any jurisdiction other than the State of Delaware to be
applied. In furtherance of the foregoing, the internal law of the State of
Delaware will control the interpretation and construction of this Agreement,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.

6.10. Remedies; Specific Performance.

The parties hereto acknowledge that money damages would not be an adequate
remedy at law if any party fails to perform in any material respect any of its
obligations hereunder, and accordingly agree that each party, in addition to any
other remedy to which it may be entitled at law or in equity, shall be entitled
to seek to compel specific performance of the obligations of any other party
under this Agreement, without the posting of any bond, in accordance with the
terms and conditions of this Agreement in any court of the United States or any
State thereof having jurisdiction, and if any action should be brought in equity
to enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at law. Except as
otherwise provided by law, a delay or omission by a party hereto in exercising
any right or remedy accruing upon any such breach shall not impair the right or
remedy or constitute a waiver of or acquiescence in any such breach. No remedy
shall be exclusive of any other remedy. All available remedies shall be
cumulative.

6.11. Entire Agreement.

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings relating to such subject matter, other
than those set forth or referred to herein. This Agreement supersedes all prior
agreements and understandings between the Company and the other parties to this
Agreement with respect to such subject matter.

6.12. Nominees for Beneficial Owners.

In the event that any Registrable Securities are held by a nominee for the
beneficial owner thereof, the beneficial owner thereof may, at its election in
writing delivered to the Company, be treated as the holder of such Registrable
Securities for purposes of any request or other action by any holder or holders
of Registrable Securities pursuant to this Agreement or any determination of any
number or percentage of shares of Registrable Securities held by any holder or
holders of Registrable Securities contemplated by this Agreement. If the
beneficial owner of any Registrable Securities so elects, the Company may
require assurances reasonably satisfactory to it of such owner’s beneficial
ownership of such Registrable Securities.



--------------------------------------------------------------------------------

6.13. Consent to Jurisdiction.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself or himself and its or his property, to the exclusive jurisdiction of
any New York state court sitting in New York county or federal court of the
United States of America sitting in the Southern District of New York, and any
appellate court presiding thereover, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereunder or
thereunder or for recognition or enforcement of any judgment relating thereto,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such Texas state court or, to the extent permitted by law, in
any such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it or he may legally and effectively do so, any objection that it
or he may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereunder or thereunder in any New York state or federal court
sitting in the Southern District of New York. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

The parties hereto further agree that the notice of any process required by any
such court in the manner set forth in Section 6.4 shall constitute valid and
lawful service of process against them, without the necessity for service by any
other means provided by law.

6.14. Further Assurances.

Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

6.15. No Inconsistent Agreements.

The Company will not hereafter enter into any agreement which is inconsistent
with the rights granted to the Holders in this Agreement.

6.16. Construction.

The Company and the Initial Holders acknowledge that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Agreement with its legal counsel and that this Agreement shall be
construed as if jointly drafted by the Company and the Holders.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

HUDSON HOLDING CORPORATION     INVESTORS: By:  

 

    By:  

 

  Name:       Name:   Title:       Title: